FILED
                              NOT FOR PUBLICATION                           OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALLEN JOSEPH BASSEL,                              No. 10-16470

                Plaintiff - Appellant,            D.C. No. 2:09-cv-02107-MHB

  v.
                                                  MEMORANDUM *
ROBERT E. MILES, individually and in
his official capacity as Superior Court
Judge, Maricopa County, Arizona; et al.,

                Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Arizona
                   Michelle H. Burns, Magistrate Judge, Presiding **

                           Submitted September 27, 2011 ***

Before:         HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Allen Joseph Bassel appeals pro se from the district court’s judgment



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his 42 U.S.C. § 1983 action alleging constitutional violations in

connection with state court proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003)

(Rooker-Feldman); Sadoski v. Mosley, 435 F.3d 1076, 1077 n.1 (9th Cir. 2006)

(judicial immunity). We may affirm on any ground supported by the record.

Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008).

We affirm.

      To the extent that Bassel’s claims are based on the premise that the state

court decisions were erroneous, the district court properly dismissed the claims as

barred by the Rooker-Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005) (the Rooker-Feldman doctrine bars “cases

brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments”).

      To the extent that Bassel’s claims are not barred under Rooker-Feldman,

defendants are immune from liability. See 42 U.S.C. § 1983 (barring injunctive

relief against judicial officers for their judicial conduct “unless a declaratory decree

was violated or declaratory relief was unavailable”); Sadoski, 435 F.3d at 1079

(judges are absolutely immune from suits for damages based on their judicial


                                           2                                     10-16470
conduct except when acting “in the clear absence of all jurisdiction” (citations and

internal quotation marks omitted)); Fireman’s Fund Ins. Co. v. City of Lodi, 302
F.3d 928, 957 n.27 (9th Cir. 2002) (“‘The Eleventh Amendment bars suits which

seek either damages or injunctive relief against a state . . . .’” (citation omitted)).

       Bassel’s remaining contentions are unavailing.

       All pending motions are denied.

       AFFIRMED.




                                             3                                     10-16470